Citation Nr: 1140758	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-228 99A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression. 

2.  Entitlement to service connection for residuals of a right broken ankle. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denied the benefits sought on appeal. 

As the Board is obligated to construe a claim for an acquired psychiatric disorder liberally, the claims for PTSD, anxiety, and depression have been recharacterized as they appear on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has also recharacterized other issues on appeal in order to afford the Veteran the broadest scope of review. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in May 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

It appears the Veteran sought treatment during service, to include, but not limited to, a right ankle fracture.  See DD Form 2807-1, dated in November 2005.  

Regarding the hearing loss claim, in-service reference audiograms indicate high frequency sensorineural hearing loss.  Additionally, service personnel records indicate the Veteran was awarded the Combat Action Badge.  Based on these limited facts, as well as the lack of information of record as to whether there are currently diagnosed conditions, VA examinations are necessary to render a decision on the merits of the Veteran's claims.  

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, appellate consideration will be deferred and this case remanded for action as described below. 

Upon prior remand in May 2010, the RO was instructed to afford the Veteran a VA examination.  A preliminary review of the record shows the claims were denied in part because he failed to appear for VA examinations scheduled in October 2007 and June 2008.  There was also some indication that he failed to report for a third VA examination, apparently in September 2008, although the date is not clear from the record, presumably in September 2008. 

There are two instances in the record where the Veteran asked that his VA examinations be rescheduled as he was out of town (October 2007) or had a scheduling conflict (June 2008).  On both occasions the Veteran indicated he contacted the VA Medical Center in advance; however, the record reflects a failure to report.  There is no information with regard to the third attempt. 

Pursuant to the May 2010 remand, the AMC ordered examinations for the Veteran.  Information found in the claims file indicates that his address changed sometime between May 2010 and April 2011.  VCAA notice was sent to the Veteran at the new address in April 2011, as was the June 2011 supplemental statement of the case.  Neither of these mailings were returned as undeliverable.  

The notices sent to the Veteran for scheduling of the examinations have not been associated with the claims folder.  Given the Veteran's indication that he requested rescheduling on two occasions, the Board is unwilling to classify the first two examinations as failures to appear.  Further, given the lack of information with regard to notice of the supposed third examination, and the examination ordered on remand, and given the Veteran's prompt response to the previous adjudicatory actions, the Board has no reason to doubt the Veteran's veracity at this juncture.  Therefore, the Board is unwilling to classify the third and fourth examinations as failed attempts based on the current record.  The Board additionally notes that the May 2010 remand indicated that any notice sent to the Veteran for any of the examinations must be associated with the claims file.  As previously mentioned, his address changed between May 2010 and April 2011; the Veteran's VA examination was scheduled for November 2010.  The notices of examination were not associated with the claims file and it is unclear whether the notices of examination were sent to the Veteran's old or new address.  Thus, he should be provided another opportunity for a VA examination.

The Board's May 2010 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations (psychiatric, orthopedic, and audiologic) to determine the diagnosis and etiology of the claimed disorders currently shown.  The examiners must review the entire claims file in conjunction with the examinations. Such review must be noted in the examination report.  The notice of VA examinations must also be associated with the claims folder.  All studies or tests deemed necessary should be conducted. 

Following review of the claims file and examination of the Veteran, each examiner should provide the diagnosis for any of the claimed disorders found.  With regard to the claim for an acquired psychiatric disorder, to include PTSD, depression and anxiety, the examiner should accept that the Veteran engaged in combat with the enemy.  If present, the examiner should indicate whether it is at least as likely as not that such disorder is related to the Veteran's period of service and, specifically with respect to PTSD, should state whether it is at least as likely as not that any current diagnosis is related to the in-service stressor(s). 

Specifically regarding the orthopedic examination, the examiner is asked to comment as to the referenced right ankle fracture in the service treatment records.  

Specifically regarding the audiologic examination, the examiner is asked to comment as to the in-service audiometric findings. 

The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it. 

The examiner should provide complete rationale for all conclusions reached with specific reference to the Veteran's service treatment records and post-service treatment records, if any.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  If the benefits sought on appeal remain denied, then furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


